DocuSign Envelope ID: 0ECEA354-A5F3-482F-925E-9D4A51093CA5
                     Case 3:18-cv-30143-MGM Document 53-4 Filed 05/11/20 Page 1 of 2




                                          UNITED STATES DISTRICT COURT
                                           DISTRICT OF MASSACHUSETTS
            ____________________________________
                                                      )
            GRACIE WHITE f/k/a                        )
            GRACIE DORNEUS, individually and          )
            on behalf of a class of persons similarly )
            situated,                                 )          C.A. No. 3:18-CV-30143-MGM
                                                      )
                    Plaintiff,                        )
                                                      )
            v.                                        )
                                                      )
            ALLY FINANCIAL INC.,                      )
                                                      )
                    Defendant.                        )
            ___________________________________ )

                                              AFFIDAVIT OF GRACIE WHITE

                     I, Gracie White, formerly known as Gracie Dorneus, being duly sworn, depose and state:

                 1. I make this affidavit on my personal knowledge and in support of Plaintiff’s motion for

            class certification.

                 2. I am over the age of 18. I graduated from college and have a degree in graphic design.

                 3. I received the repossession notice attached to the motion for class certification as Exhibit

            A on or about November 1, 2018, after my car was repossessed.

                 4. I believe that I am capable of adequately representing the interests of other Massachusetts

            borrowers who were sent similar notices by Ally after their cars were repossessed.

                 5. I believe that I will be a capable and adequate class representative and will vigorously

            prosecute this case on behalf of myself and other Massachusetts borrowers like me.

                 6. It is my understanding that Ally’s notice to me and other borrowers did not include all of

            the information that it should have under Massachusetts law and did not tell me that my

            deficiency balance would be based on the fair market value of my car.



                                                              1
DocuSign Envelope ID: 0ECEA354-A5F3-482F-925E-9D4A51093CA5
                     Case 3:18-cv-30143-MGM Document 53-4 Filed 05/11/20 Page 2 of 2



                                                                5/11/2020
                     Signed under penalties of perjury, this                .



                                                             Gracie White




                                                               2
